Exhibit 10.27.8

 

AMENDMENT NO. 7

 

dated as of August 1, 2003

 

among

 

AMERICREDIT MTN RECEIVABLES TRUST III,

as Debtor,

 

AMERICREDIT FINANCIAL SERVICES, INC.,

Individually and as Servicer,

 

MBIA INSURANCE CORPORATION,

as Note Insurer,

 

JPMORGAN CHASE BANK,

as Collateral Agent

 

and

 

MERIDIAN FUNDING COMPANY, LLC,

as Purchaser

 

to SECURITY AGREEMENT

 

dated as of February 25, 2002



--------------------------------------------------------------------------------

THIS AMENDMENT NO. 7 TO THE SECURITY AGREEMENT, dated as of August 1, 2003 (this
“Amendment”) is among AMERICREDIT MTN RECEIVABLES TRUST III (the “Debtor”),
AMERICREDIT FINANCIAL SERVICES, INC., individually and in its capacity as
Servicer (“AFS”), MBIA INSURANCE CORPORATION, as Note Insurer (the “Note
Insurer”), JPMORGAN CHASE BANK, as Collateral Agent (the “Collateral Agent”),
and MERIDIAN FUNDING COMPANY, LLC, as Purchaser (“Meridian”), to the Security
Agreement dated as of February 25, 2002 (the “Security Agreement”).

 

WHEREAS, the Debtor, AFS, AmeriCredit MTN Corp. III and the Collateral Agent
entered into a Security Agreement dated as of February 25, 2002 relating to the
$500,000,000 AmeriCredit MTN Receivables Trust III Note;

 

WHEREAS, Section 9.2(b) of the Security Agreement permits amendment of the
Security Agreement by the Debtor, AFS, the Note Insurer, the Collateral Agent
and Meridian (the “Parties”) upon the terms and conditions specified therein;

 

WHEREAS, the Security Agreement has previously been amended by Amendment No. 1,
dated as of December 1, 2002, Amendment No. 2, dated as of February 1, 2003,
Amendment No. 3, dated as of February 28, 2003, Amendment No. 4, dated as of
April 1, 2003, Amendment No. 5, dated as of June 20, 2003 and Amendment No. 6,
dated as of August 18, 2003, among the Parties;

 

WHEREAS, the Note Insurer is the Controlling Party under the Transaction
Documents;

 

WHEREAS, the Parties wish to amend the Security Agreement as provided herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties agree that the Security Agreement is
hereby amended effective as of the date hereof as follows:

 

Section 1. Definitions Each term used herein but not defined herein shall have
the meaning assigned to such term in the Security Agreement.

 

Section 2. Amendment to Section 1.1 (Certain Defined Terms)

 

(a) The definition of “Reimbursement Amount” contained in Section 1.1 is amended
by replacing the clause “Section 2.3(a)(ix) hereof” with the clause “Section
2.3(a)(viii)”.

 

(b) The definition of “Servicing Fee” contained in Section 1.1 is amended and
restated, in its entirety, as follows:

 

“Servicing Fee” means, for any Settlement Period, the fee payable to the
Servicer from Collections pursuant to Section 2.3(a) hereof on the related
Remittance Date, in an amount equal to 2.25% per annum on the average daily
Aggregate Outstanding Balance of the Receivables (excluding Purchased
Receivables and Liquidated Receivables) during such Settlement Period.

 



--------------------------------------------------------------------------------

(c) Section 1.1 is amended by inserting the following new definition of “Standby
Servicer”:

 

“Standby Servicer” means Systems & Services Technologies, Inc., and its
successors and assigns, and any successor standby servicer appointed by the Note
Insurer.

 

Section 3. Amendment to Section 2.3 (Monthly Flow of Funds)

 

Subdivisions (vii), (viii) and (ix) of Section 2.3(a) are amended and restated,
in their entirety, as follows:

 

(vii) seventh, from the Total Available Funds, (A) to the Standby Servicer, any
accrued and unpaid fees and expenses payable to the Standby Servicer (to the
extent such fees and expenses have not been previously paid by the Servicer);
provided, however, the fees and expenses payable to the Standby Servicer
pursuant to this clause (vii)(A) shall not exceed $200,000 in aggregate in any
calendar year and (B) to the successor Servicer, if any, (1) transition fees and
expenses (including boarding fees) not to exceed $300,000 in aggregate and (2)
any fees and expenses owed to the successor Servicer not paid in (ii) above,
which expenses shall not exceed $100,000 in aggregate in any calendar year, in
either case, to the extent such fees and expenses have not been previously paid
by the Servicer;

 

(viii) eighth, from Total Available Funds, to the Note Insurer, the Premium
Amount then due, any accrued and unpaid Premium Amount with interest at the Late
Payment Rate and the Reimbursement Amount, if any, then due it;

 

(ix) ninth, from Total Available Funds, to the Standby Servicer, any accrued and
unpaid fees and expenses payable to the Standby Servicer (to the extent such
fees and expenses have not been previously paid by the Servicer or pursuant to
clause (ii) or (vii) above) and to the successor Servicer, if any, expenses
incurred in connection with the transition of servicing and any fees and
expenses owed to the successor Servicer not paid in clause (ii) or (vii) above;

 

Section 4. Separate Counterpart. This Amendment may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute but
one and the same instrument.

 

Section 5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW PROVISIONS.

 

Section 6. Binding Effect; Ratification.

 

(a) This Amendment shall become effective as of the date first set forth above,
when counterparts hereof shall have been executed and delivered by the parties

 



--------------------------------------------------------------------------------

hereto, and thereafter shall be binding on the parties hereto and their
respective successors and assigns.

 

(b) On and after the execution and delivery hereof, (i) this Amendment shall be
a part of the Security Agreement, and (ii) each reference in any Transaction
Document (as defined in the Insurance Agreement) to the Security Agreement shall
mean and be a reference to the Security Agreement as amended hereby.

 

(c) Except as expressly amended hereby, all provisions of the Security Agreement
shall remain in full force and effect and are hereby ratified and confirmed by
the parties hereto.

 

[Signature Pages Follow]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth on the first page hereof.

 

AMERICREDIT MTN RECEIVABLES TRUST III By:   DEUTSCHE BANK TRUST COMPANY
DELAWARE, not in its individual capacity but solely as Owner Trustee on behalf
of the Issuer By:        

Name:

   

Title:

AMERICREDIT FINANCIAL SERVICES, INC., Individually and as Servicer

By:        

Name:

   

Title:

MBIA INSURANCE CORPORATION, as Note Insurer

By        

Name:

   

Title:

JPMORGAN CHASE BANK, as Collateral Agent

By        

Name:

   

Title:

MERIDIAN FUNDING COMPANY, LLC, as Purchaser

By        

Name:

   

Title:

 

Signature Page for Amendment No. 7

to the Security Agreement (MTN III)

 